Citation Nr: 1309274	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  07-08 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to residuals of a cervical spine injury to include cervical radiculopathy at C5 and C6, involving the left upper extremity. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1968 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The appeal arose from a July 2005 claim applying to reopen a previous denial of a claim for service connection for an injury involving the cervical spine and left shoulder and arm as a result of the spine injury.  The October 2005 rating decision addressed the claim in two issues, declining to reopen a previous denial of service connection for (1) cervical radiculopathy, right upper extremity, and for (2) atrophy and weakness of the left shoulder and proximal muscles of the left arm, due to brachial neuritis.  

In June 2008 the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is in the record.  

In June 2008 and August 2011, the Board remanded the case for further development, and identified the claimed disability as atrophy and weakness of the left shoulder and proximal muscles of the left arm due to brachial neuritis.  The issue on appeal has been recharacterized consistent with the evidence compiled since August 2011. 

In accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, in January 2013 the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  






FINDING OF FACT

The residuals of a cervical spine injury during active military service include cervical radiculopathy at C5 and C6 and involves the left upper extremity.


CONCLUSION OF LAW

The criteria for service connection for residuals of a cervical spine injury to include cervical radiculopathy at C5 and C6 and involving the left upper extremity are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

As the claim of service connection is granted, VCAA compliance need not be addressed further. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service). 




Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Several legal theories of entitlement to service connection operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a), which includes arthritis and organic diseases of the nervous system.  See Walker v. Shinseki, No. 2011-7184, 2013 WL 628429 (Fed.Cir. Feb. 21, 2013).  Arthritis or organic diseases of the nervous system may also be presumed to have been incurred during active military service if it becomes manifest to a degree of 10 percent within the first year following active service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.   


Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d at 1377.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  

Further, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  




As a lay person the Veteran is competent to identify a simple medical condition, or describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   

When the competent lay or medical evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

The service treatment records do not show any injury involving the cervical spine or left upper extremity.

VA records show that when the Veteran was seen in December 1972 he reported a history of cervical pain for the previous two weeks.  The diagnosis was brachial plexus neuritis of undetermined etiology.

VA hospital records show that in June 1973 the Veteran complained of left cervical pain since November 1972 with progressive weakness of the left shoulder and proximal muscles of the left arm.  


The Veteran gave a history of one episode of cervical pain without weakness in 1970 that had lasted two or three days.  Cervical spine films showed narrowing of the intervertebral foramen of C4-5 and C5-6.  A myelogram was equivocal, but suggested nerve root compression.  The discharge diagnosis was atrophy and weakness of the left shoulder and proximal muscles of the left arm, most likely due to brachial neuritis.  

VA records show that in May 1982 EMG and NCV testing was consistent with residuals of an old left C6 radiculopathy and no evidence of neuropathy in the left upper extremity.  In June 1982, the assessment was brachial neuritis.  In September 1982, the assessment was probable recurrent C6 neuritis.  In May 1983, the assessment was acute brachial neuritis.

Private medical records show that in May 1992 the Veteran complained of left arm numbness.  The impression was C6 radiculopathy, most probably secondary to a herniated disc.  

VA and private medical records from 2000 to 2005 show cervical and left and right upper extremity complaints variously diagnosed, including cervical radiculopathy with nerve impingement.

In June 2008 the Veteran testified that during service in 1970 he fell off the back of a truck and injured his neck.  He stated that he was not treated at the time, but that later the injury resulted in weakness in his left arm.  

In October 2011 on VA examination, the diagnoses were brachial neuritis and severe cervical stenosis.  The VA examiner stated that an opinion on the cause of the Veteran's disability could not be rendered without resorting to speculation.






In March 2013, the Board obtained a medical opinion from the Veterans Health Administration (VHA).  The VHA expert, who is a Staff Physician of the Neurology Service and an Assistant Professor of Neurology and Neurosciences, responded to the following questions.

1.  Is it at least as likely as not (a probability of 50 percent or higher) that any currently diagnosed neurologic or neuromuscular disability of the left upper extremity, including brachial neuritis, is the result of the fall in 1970?
2.  Is it at least as likely as not (a probability of 50 percent or higher) that any neurologic pathology diagnosed in 1972 and 1973 was the result of any injury in 1970? 
3.  Is it at least as likely as not (a probability of 50 percent or higher) that the current disability of the left upper extremity is a continuation of the symptoms in 1972 and 1973 or a new and separate disability?  

The VHA expert discussed the significant facts of the case and concluded that the date of onset of symptoms was in the spring of 1972, and that the presentation was atypical for brachial plexus neuritis.  Rather the VHA expert stated the Veteran had cervical radiculopathy of the C5 and C6 nerve roots, which was more consistent with EMG testing.  

Considering the Veteran's statements and  the medical records since 1972, including EMG testing and MRI of the cervical spine, the VHA expert expressed the opinion that there was a significant cervical spine injury and residuals of C-5 and C-6 radiculopathy in the left upper extremity.  








In response to the three questions, the VHA expert concluded that, based on all of the medical evidence reviewed, it was his opinion with a greater than 50 percent probability that:
1).  The current diagnosed neurologic or neuromuscular disability of the left upper extremity, including brachial neuritis, was the result of the fall in 1970; 
2).  The neurological pathology diagnosed in 1972 and 1973 was the result of a fall or other traumatic injury in 1970; and 
3).  The current disability of the left upper extremity was a continuation of symptoms in 1972 and 1973.

The opinion of the VHA expert is clearly favorable to the claim and the Board finds that the opinion is persuasive evidence to support the claim.    

As the medical evidence in favor of the claim is uncontroverted, the Board finds that the diagnosed residuals of a cervical spine injury to include cervical radiculopathy at C5 and C6 and involving the left upper extremity is related to an injury in service and service connection is warranted.  No further discussion of other legal theories of service connection is necessary.    


ORDER

Service connection for residuals of a cervical spine injury to include cervical radiculopathy at C5 and C6 and involving the left upper extremity is granted.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


